Exhibit 10.21
 
EMPLOYMENT CONTRACT
 
(exact english translation, the original french version prevails)
 
between
 
SwissINSO SA, EFPL - PSE, Batiment D, Avenue J-D Colladon, 1015 Lausanne,
Switzerland (the Employer)
 
And
 
Mr Manuel de Sousa, Route de la Croix 84, 1095 Lutry, Switzerland (the
Associate)
 
 
It is agreed between parties above mentioned:
 
1. POSITION
 
The Associate works as CFO of SwissiNSO at 80%, directly subordinated to the
CEO.
 
2. START DATE
 
The contract starts on April 15t 2011, and cancels any prior arrangement which
could have been concluded between the employer and the associate before this
date.
 
3. DURATION
 
The contract is valid for an unlimited period
 
4. PROBATION PERIOD
Trial period is one month, with 2 weeks notice period for both parties.
 
5. FINANCIAL PACKAGE
 
The annual salary (80%) is CHF 250' 000.-, payable in 12 monthly installments,
at the latest the before last day of every month. It is subjected to deductions
for AVS, unemployment insurance, and the part of old age pension LEGALLY
attributable to the associate.
 
Moreover, at the end of every year, starting from the end of trial period, the
associate can obtain a bonus corresponding to 0 - 10 % of the above annual
salary, corresponding to 80 to 130 % of the total budgeted business turnover, a
bonus corresponding to 0 - 10 % of the above annual salary, corresponding to 80
to 130 % of the total budgeted business profit, a bonus corresponding to 0 - 10
% of the above annual salary, corresponding to 80 to 130 % of the total budgeted
business cash flow,
as well as a bonus from 0 to 10 % of the above annual salary, as well as a bonus
from 0 to 10 % of the above annual salary, corresponding to personal objectives
defined by the CEO at the beginning of the year and communicated ahead of time.
 
 
 

--------------------------------------------------------------------------------

 
 
This bonus cannot and will not in the future be considered as a vested right for
the associate and it is not part of the salary. In case of termination of the
contract by one of the parties, this bonus will be owed pro rata temporis only
in case termination happens after September 30th.
 
The Associate will be eligible to earn company shares through a stock options
plan to be defined.
 
6. WORK LOCATION
 
The position is based at the Company's headquarters in Switzerland, but the
Associate is expected to spend a large portion of his time travelling
internationally.
 
7. VACATION
 
The Associate has the right to 20 days of annual leave, besides official bank
holidays.
 
8. INSURANCE
 
The Associate is covered for the duration in his contract for following risks,
fully paid by the Employer:
· Shortfall of benefits (APG)
· Professional and non-professional accidents (LM).
 
9. VEHICLE
 
The Employer shall provide the Associate with a function car and pay all the
expenses related thereto, in accordance with company policy.
 
10. CONFIDENTIALITY
 
The Associate hereby agrees to retain any confidential information received or
obtained during his activity for the Employer, and not to disclose any such
information in any way to the benefit of any third party or for its own. This
obligation shall be and remain in force during and after the termination of this
employment contract, unless the contrary interest of the Employer or a legal
duty to disclose.
 
11. INTELLECTUAL PROPERTY
 
The Associate agrees to inform the Employer of any invention it shall conceive,
alone or jointly with others, within the course of the work for which the
Associate has been hired, and to hand over, without any retribution, all the
rights and patent claims related to any such invention to the Employer.
 
12. TERMINATION OF CONTRACT
 
A notice of termination of the present contract is subjected to a two (2)-month
time limit after the probation period.
 
 
 

--------------------------------------------------------------------------------

 
 
13. ADDITIONAL CLAUSES
 
The Swiss law is applicable.
 
Any subject matter that is not expressly foreseen within the present agreement
shall be settled in accordance with the articles 319 et seq. of the Swiss
federal Code of obligations.
 
14. LITIGATIONS
 
Any dispute between the Employer and the Associate shall be submitted to the
exclusive general jurisdiction of the courts of the place of residence of the
Company.
 
Original contract in French signed in two copies on March 29, 2011 This exact
English translation signed in two copies on April 15th, 2011
 
[f8k041211ex10xxi_swissinso0.jpg]